Citation Nr: 0614655	
Decision Date: 05/18/06    Archive Date: 05/31/06

DOCKET NO.  03-12 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a back disability, to 
include degenerative joint disease of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel




INTRODUCTION

The veteran had active service from August 1944 to October 
1946.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a July 2002 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in St. Louis, 
Missouri.

The veteran's back claim was previously before the Board in 
November 2004.  At that time, the issue for determination was 
whether new and material evidence had been received to reopen 
a claim of entitlement to service connection for a back 
disability, to include degenerative joint disease of the 
lumbosacral spine.  It was found that new and material 
evidence had been presented, and the Board proceeded to deny 
the issue on the merits.  The veteran appealed that decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  In a July 2005 Order, the Court vacated that part 
of the November 2004 Board decision which denied service 
connection for a back disability de novo, and remanded the 
matter back to the Board for development consistent with the 
parties' Joint Motion for Remand (Joint Motion).  In December 
2005, the Board remanded de novo consideration of the service 
connection issue for additional development.  The requested 
action has been completed and the case is again before the 
Board for appellate consideration.


FINDING OF FACT

The competent clinical evidence of record fails to 
demonstrate that a current back disability, to include 
arthritis, is causally related to service.


CONCLUSION OF LAW

A back disability was not incurred in, or aggravated by, 
active service, nor may arthritis be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006). 

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In the present case, VA satisfied its duty to notify by means 
of April 2002, August 2005, and April 2006 letters from the 
agency of original jurisdiction (AOJ) to the appellant.  
These letters informed the appellant of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence and requested that 
the veteran submit any additional evidence pertaining to his 
claim.  The April 2006 letter also informed the veteran of 
the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  

As VCAA notice was not completed until after initial 
adjudication of the issue on appeal, such timing is not in 
compliance with Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, such deficiency constitutes harmless error 
inasmuch as the case was readjudicated thereafter as 
reflected in a February 2006 supplemental statement of the 
case.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  
Further, although no RO readjudication occurred subsequent to 
the April 2006 VCAA notice as to assignment of a disability 
rating and effective date, any questions as to the disability 
rating to be assigned or effective date to be assigned, for 
the disability at issue, is rendered moot as the decision 
herein denies service connection for a back disability.

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, private and VA 
outpatient treatment records, as well as VA examination 
reports.  Additionally, the claims file contains the 
veteran's statements in support of his claim.  The Board has 
carefully reviewed such statements and concludes that he has 
not identified further evidence not already of record.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  Thus, based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained.

Legal Criteria

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2005).

Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).  To establish service connection for a disability, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 507 (1995).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946 and arthritis becomes manifest to a degree 
of 10 percent or more within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in or aggravated by service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2005).

Legal Analysis

The veteran contends that service connection is warranted for 
a back disability.
In terms of an in-service injury or disability, the veteran's 
service medical records reflect that in April 1945 and July 
1945, the veteran complained of, and sought treatment for low 
back pain and stiffness.  Examiners diagnosed him with 
lumbago, myositis, lumbosacral strain, and muscle spasms.  

In terms of a current disability, the record reflects that 
the veteran has been seeking treatment for low back pain 
since 1982 and that he was first diagnosed with arthritis of 
the lumbar spine in May 1997.  However, the competent 
evidence of record does not demonstrate that there is an 
etiological relationship between the veteran's in-service 
back manifestations and his current lumbar spine 
symptomology.  In this regard, the examiner from the 
veteran's February 2006 VA examination, after a review of the 
veteran's claims file and an examination indicated that "at 
[the veteran's] age, there is no way to connect his current 
degenerative spine disease with his injury that occurred in 
1945.  His degenerative spine disease is not out of the 
ordinary for someone his age with his history."  The 
examiner further stated that he would be unable to 
etiologically relate the veteran's current low back 
disability to his in-service condition without mere 
speculation.  

Therefore, in the absence of any evidence to the contrary, 
the Board finds that the preponderance of the evidence is 
against a grant of service connection on a direct basis for 
the veteran's current back disability.

The Board notes that the veteran could be entitled to a grant 
of service connection on a presumptive basis if the veteran 
had arthritis that became manifest to a degree of 10 percent 
or more within one year from the date of termination of his 
period of service.  However, as stated above, the first 
documented clinical finding of arthritis was in 1997, many 
years after the veteran's October 1946 separation from 
service. Therefore, the Board finds that the preponderance of 
the evidence is against a grant of service connection on a 
presumptive basis.

In conclusion, although the veteran asserts that his current 
back disability is related to his reported in-service 
complaints of low back pain, he is not competent to provide 
an opinion requiring medical knowledge, such as a question of 
medical causation.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The competent clinical evidence of record, including 
the February 2006 medical opinion, is of greater probative 
value than the veteran's statements in support of his claim.  
Accordingly, the Board finds that the competent evidence of 
record fails to establish that the veteran's current back 
disability is related to his active military service.  The 
Board has considered the doctrine of giving the benefit of 
the doubt to the veteran, under 38 U.S.C.A. § 5107 (West 
2002), and 38 C.F.R. § 3.102 (2005), but does not find that 
the evidence is of such approximate balance as to warrant its 
application.  Accordingly, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for a back disability, to include 
degenerative joint disease of the lumbosacral spine.


ORDER

Entitlement to service connection for a back disability, to 
include degenerative joint disease of the lumbosacral spine 
is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


